    Case 1:18-cv-08865-AJN Document 27-1 Filed 03/11/19 Page 1 of 6




                   EXHIBIT 1




0
                       Case 1:18-cv-08865-AJN Document 27-1 Filed 03/11/19 Page 2 of 6

                                             UNITED STATES
                                 SECURITIES AND EXCHANGE COMMISSION
                                                                  Washington, DC 20549


                                                                      FORM 8-K

                                                              CURRENT REPORT
                                                         Pursuant to Section 13 or 15(d) of
                                                        The Securities Exchange Act of 1934

                                                 Date of Report (Date of earliest event reported)
                                                                January 2, 2019



                                                                   Tesla, Inc.
                                                    (Exact name of registrant as specified in its charter)




                      Delaware                                                001-34756                                        XX-XXXXXXX
             (State or other jurisdiction of                           (Commission File Number)                                (IRS Employer
                     incorporation)                                                                                          Identification No.)

                                                                    3500 Deer Creek Road
                                                                  Palo Alto, California 94304
                                                     (Address of principal executive offices, including zip code)

                                                                       (650) 681-5000
                                                   (Registrant’s telephone number, including area code)

                                                   (Former name or former address, if changed since last report)



Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following
provisions (see General Instruction A.2):
☐      Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)
☐      Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)
☐      Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))
☐      Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))

Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§ 230.405 of this chapter)
or Rule 12b-2 of the Securities Exchange Act of 1934 (§ 240.12b-2 of this chapter). Emerging growth company ☐

If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or
revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐
                       Case 1:18-cv-08865-AJN Document 27-1 Filed 03/11/19 Page 3 of 6
Item 2.02          Results of Operations and Financial Condition.

Item 7.01          Regulation FD Disclosure.

On January 2, 2019, Tesla, Inc. published the press release which is attached hereto as Exhibit 99.1 and is incorporated herein by reference.

This information is intended to be furnished under Items 2.02 and 7.01 of Form 8-K and shall not be deemed “filed” for purposes of Section 18 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended,
or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing.

Item 9.01          Financial Statements and Exhibits.
(d)    Exhibits.

Exhibit No.     Description

99.1            Press Release of Tesla, Inc., dated January 2, 2019.
                        Case 1:18-cv-08865-AJN Document 27-1 Filed 03/11/19 Page 4 of 6
                                                                       SIGNATURES

      Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.

                                                                                                  TESLA, INC.

                                                                                       By:        /s/ Deepak Ahuja
                                                                                                  Deepak Ahuja
                                                                                                  Chief Financial Officer

Date: January 2, 2019
                   Case 1:18-cv-08865-AJN Document 27-1 Filed 03/11/19 Page 5 of 6
                                                                                                                            Exhibit 99.1

Tesla Q4 2018 Vehicle Production & Deliveries, Also Announcing $2,000 Price Reduction in US

In Q4, we produced and delivered at the rate of nearly 1,000 vehicles per day, setting new company records for both production and
deliveries.

Production in Q4 grew to 86,555 vehicles, 8% more than our prior all-time high in Q3. This included:
    •     61,394 Model 3 vehicles, in line with our guidance and 15% more than Q3.
    •     25,161 Model S and X vehicles, consistent with our long-term run rate of approximately 100,000 per year.

Q4 deliveries grew to 90,700 vehicles, which was 8% more than our prior all time-high in Q3. This included 63,150 Model 3 (13%
growth over Q3), 13,500 Model S, and 14,050 Model X vehicles.

In 2018, we delivered a total of 245,240 vehicles: 145,846 Model 3 and 99,394 Model S and X. To put our growth into perspective, we
delivered almost as many vehicles in 2018 as we did in all prior years combined.

Our Q4 Model 3 deliveries were limited to mid- and higher-priced variants, cash/loan transactions, and North American customers only.
More than three quarters of Model 3 orders in Q4 came from new customers, rather than reservation holders.

There remain significant opportunities to continue to grow Model 3 sales by expanding to international markets, introducing lower-
priced variants and offering leasing. International deliveries in Europe and China will start in February 2019. Expansion of Model 3
sales to other markets, including with a right-hand drive variant, will occur later in 2019.

1,010 Model 3 vehicles and 1,897 Model S and X vehicles were in transit to customers at the end of Q4, and will be delivered in early
Q1 2019. Our inventory levels remain the smallest in the automotive industry, and we were able to reduce vehicles in transit to
customers by significantly improving our logistics system in North America.

Moving beyond the success of Q4, we are taking steps to partially absorb the reduction of the federal EV tax credit (which, as of
January 1st, dropped from $7,500 to $3,750). Starting today, we are reducing the price of Model S, Model X and Model 3 vehicles in
the U.S. by $2,000. Customers can apply to receive the $3,750 federal tax credit for new deliveries starting on January 1, 2019, and
may also be eligible for several state and local electric vehicle and utility incentives, which range up to $4,000. Combined with the
reduced costs of maintenance and of charging a Tesla versus paying for gas at the pump – which can result in up to $100 per month or
more in savings – this means our vehicles are even more affordable than similarly priced gasoline vehicles.

Tesla’s achievements in 2018 likely represent the biggest single-year growth in the history of the automotive industry. We started the
year with a delivery run rate of about 120,000 vehicles per year and ended it at more than 350,000 vehicles per year – an increase of
almost 3X. As a result, we’re starting to make a tangible impact on accelerating the world to sustainable energy. Additionally, 2018 was
the first time in decades that an American car – the Model 3 – was the best-selling premium vehicle in the U.S. for the full year, with
U.S. sales of Model 3 roughly double those of the runner up.

We want to thank our customers, suppliers, investors, and especially our employees, who worked so hard to accomplish this.

***************
                   Case 1:18-cv-08865-AJN Document 27-1 Filed 03/11/19 Page 6 of 6
Our net income and cash flow results will be announced along with the rest of our financial performance when we announce Q4
earnings. Our delivery count should be viewed as slightly conservative, as we only count a car as delivered if it is transferred to the
customer and all paperwork is correct. Final numbers could vary by up to 0.5%. Tesla vehicle deliveries represent only one measure of
the company’s financial performance and should not be relied on as an indicator of quarterly financial results, which depend on a
variety of factors, including the cost of sales, foreign exchange movements and mix of directly leased vehicles.

Forward-Looking Statements

Certain statements herein, including statements regarding growing the addressable market for Model 3, such as our plans and timing for
international expansion, are “forward-looking statements” that are subject to risks and uncertainties. These forward-looking statements
are based on management’s current expectations. Various important factors could cause actual results to differ materially, including the
risks identified in our SEC filings. Tesla disclaims any obligation to update this information.
